Citation Nr: 1439054	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the patella-femoral joint of the left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the patella-femoral joint of the right knee.

3.  Entitlement to service connection for a left foot disability, to include a disability manifested by plantar and dorsal calcaneal spurs of the left foot.

4.  Entitlement to service connection for a right foot disability, to include a disability manifested by plantar and dorsal calcaneal spurs of the right foot.

5.  Entitlement to service connection for a stomach disability, other than esophageal reflux disease, to include as secondary to service-connected right and left knee disabilities.


6.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left and right knee disabilities.

7.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left and right knee disabilities.
  
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The February 2008 rating decision denied all of the claims on appeal except for the TDIU claim.  A notice of disagreement was received in August 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.

The July 2009 rating decision denied entitlement to a TDIU.  A notice of disagreement was received in July 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.

In May 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issues of entitlement to service connection for left and right hip disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease is not manifested by limitation of flexion to at least 30 degrees, limitation of extension to at least 10 degrees, subluxation or lateral instability, ankylosis, dislocation of semilunar cartilage, or malunion of the tibia and fibula.

2.  The Veteran's right knee degenerative joint disease is not manifested by limitation of flexion to at least 30 degrees, limitation of extension to at least 10 degrees, subluxation or lateral instability, ankylosis, dislocation of semilunar cartilage, or malunion of the tibia and fibula.

3.  Resolving reasonable doubt in his favor, the Veteran has a current left foot disability that is causally related to his service-connected bilateral knee disabilities.

4. Resolving reasonable doubt in his favor, the Veteran has a current right foot disability that is causally related to his service-connected bilateral knee disabilities.

5.  The preponderance of the evidence is against the finding that the Veteran has a stomach disability other than GERD that manifested in service or is etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

2.  The criteria for assignment of a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, a left foot disability was incurred or aggravated secondary to service-connected left and right knee disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, a right foot disability was incurred or aggravated secondary to service-connected left and right knee disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  A stomach disability other that GERD was not incurred in service or secondary to service-connected left and right knee disabilities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the favorable decision with respect to the left and right foot disability claims, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the service connection and increased rating claims, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in November 2007 advised the appellant of the evidence needed to substantiate his claims of entitlement to service connection for a stomach disability and entitlement to increased ratings for a left and right knee disabilities.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, VA and private medical records, and Social Security Administration (SSA) records.  

The RO arranged for the Veteran to undergo VA examinations in connection with his stomach claim in January 2008, February 2009, and April 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection for a stomach disability other than GERD.  The examination reports reflect review of the claims folder and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiners also provided diagnoses or explained why no disability other than GERD could be diagnosed.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.  

The RO also arranged for the Veteran to undergo VA examinations in connection with his knee disability claims in January 2008 and April 2013.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided . 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's right and left knee retropatellar pain syndrome is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013), which provides ratings based on limitation of flexion.  

Under Code 5260, limitation of flexion to 60 degrees is noncompensable; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Separate ratings may be also assigned for knee disability under Diagnostic Codes 5257 and 5003 (degenerative arthritis) where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Turning to the evidence of record, a January 2008 VA examination report notes that the Veteran reported knee pain, 6 out of 10 in severity on the left and 5 out of 10 on the right.  He reported locking, instability, and giving way in the left knee but not the right.  He reported flare-ups occur once every two months and last for two weeks.  Flare-ups are triggered by prolonged weight bearing, prolonged standing, climbing up and down stairs, and cold weather.  He rests and elevates his lower extremities for several hours to attempt to alleviate his symptoms.  He is a computer/printer service field technician and is unable to run back and forth due to his knees.  He has been recently given assignments that spare him from too much walking and running.  He is limited to walking a quarter of a mile and a half an hour of standing.  He does not run, exercise, walk too far, kneel, or crawl.  He no longer goes bowling or plays softball. 

On examination, the left knee showed marked crepitus, grinding on motion.  He had tenderness on motion.  Flexion was from 0 degrees to 90 degrees without pain, and from 90 to 115 with pain.  There is no change on repetitive motion.  There was a mild increase in fatigue after exercise.  Lachman's, McMurray's, anterior drawer's, and varus valgus were negative for instability.  The right knee showed crepitus on motion, no tenderness on palpation, no mass behind the knee, no swelling, and no effusion.  Range of motion was from 0 degrees to 110 degrees flexion without pain, and from 110 degrees to 130 degrees with pain.  Repetition showed no change in range of motion.  McMurray's, Lachman's anterior drawer's, and varus valgus were negative for instability.

A July 2010 VA medical record notes that the Veteran had developed sharp left knee pain and that he had just received a knee brace.  On examination, no additional edema was noted.  Lachman's apprehension, ballotable patella, and valgus/varus testing were all negative.  The Veteran's left patella tracked laterally with full extension on the last 30 degrees.  

The Veteran also underwent a VA examination April 2013.  The examination report notes the Veteran reported pain, left knee worse than right.  The pain is constant with no specific flare-ups.  It increases with prolonged walking or climbing,  He cannot play sports.  He was provided knee braces, but he does not use them.  He uses Tylenol for pain because he is allergic to other drugs.  On examination, right knee flexion was to 130 degrees with pain at 100 degrees.  Extension was to 0 degrees with objective evidence of painful motion beginning at 0 degrees.  Left knee flexion was to 120 degrees with pain beginning at 100 degrees.  Extension was to 0 degrees with objective evidence of painful motion beginning at 0 degrees.  On repetitive motion, right knee flexion was to 130 degrees and extension was to 0 degrees .  Left knee flexion was to 120 degrees and extension was to 0 degrees.  There was no additional limitation in range of motion of the knee and lower leg following repetitive use testing.  There was functional impairment due to excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing in both knees.  There was no tenderness or pain to palpation for the joint line or soft tissues of either knee.  Muscle strength was full, and instability testing was normal bilaterally.  There was no evidence of recurrent patellar subluxation or dislocation.  There were no meniscal conditions or surgical procedures on the meniscus.  There was no total knee joint replacement.  It was noted the Veteran regularly uses a wheelchair, walker, and electric scooter, mainly due to hip pain.  

Based on the above, the Board finds that entitlement to ratings in excess of 10 percent for degenerative joint disease of the left and right knees is not warranted.  Range of motion testing, as described above, does not approach flexion limited to 30 degrees or less, even considering factors such as pain, weakness, fatigability, and incoordination, to warrant a rating in excess of 10 percent for either knee under Diagnostic Code 5260.  Extension is not limited to 10 degrees or more, even considering functional impairment caused by factors such as pain, weakness, fatigability, and incoordination, to warrant a separate compensable rating for either knee based on limitation of extension under Diagnostic Code 5261.  

While the Veteran has reported left knee instability, all diagnostic testing has been negative, and recurrent subluxation and dislocations were expressly not found during the April 2013 examination.  Therefore, a separate compensable rating is not warranted for instability under Diagnostic Code 5257.

The Board has also considered whether a rating in excess of 10 percent would be warranted under any of the other diagnostic codes that are applicable to knee disabilities.  Knee disabilities are rated under 38 C.F.R. § 4.71, Diagnostic Codes 5256 through 5263.  In the absence of ankylosis, a rating under Diagnostic Code 5256 is not warranted.  In the absence of evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, a rating under Diagnostic Code 5258 is not warranted.  In the absence of evidence of symptomatic removal of semilunar cartilage, a rating is not warranted under Diagnostic Code 5259.  In the absence of tibia and fibula impairment, a rating is not warranted under Diagnostic Code 5262.  In the absence of genu recurvatum, a rating is not warranted under Diagnostic Code 5263.

In short, the Board finds that entitlement to a rating in excess of 10 percent is not warranted for degenerative joint disease of the left or the right knee.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to increased ratings for degenerative joint disease of the left and right knees must be denied.

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected knee disabilities adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Left and Right Foot Disabilities

The Veteran has claimed entitlement to service connection for left and right foot disabilities, to include plantar and dorsal calcaneal spurs.  Among his pertinent contentions, the Veteran contends that these disabilities were incurred secondary to, or were aggravated by, his service-connected bilateral knee disabilities.  Because the Board is granting these claims on a secondary basis, it will not discuss direct service connection in this decision.  

As pertains to secondary service connection, a July 2007 letter from a private foot and ankle specialist notes that the Veteran has a cavus foot-type, or high arches, which features a more rigid foot-type that is susceptible to aching and pain on the outsides or lateral aspects of the foot, ankle, and up the peroneal tendons.  She considered it likely that osteoarthritis is also a component of his symptoms of pain and discomfort.  She noted that postural fatigue becomes an issue with abnormal architecture of the foot.  After observing the Veteran's gait and stance position, she noted that the Veteran's stance is known to be out-toed with an increased angle and base of gait.  Given the Veteran's history with knee surgery and patellar realignment, she found it likely the Veteran's stance and gait changes were related to compensation from the discomfort in the knees and legs.  She considered it to be "a progressive condition of arthritis after prolonged periods of weightbearing and ambulation on feet that are not in the most appropriate position."  

A January 2008 VA examination report, following review of the claims file and interview and examination of the Veteran, opines that the Veteran's plantar and calcaneal spurs are less likely as not a result of his service-connected knee disabilities.  In explaining this opinion, the examiner noted that the Veteran does not present with any significant muscle loss or leg length discrepancy, or asymmetric calluses on both feet.  Such findings, if present, may suggest significant abnormality of gait predisposing the Veteran to increased pressure on either foot.  

The Veteran also underwent VA examination in April 2013.  Following review of the claims file and interview and examination of the Veteran, the examiner diagnosed asymptomatic calcaneal spurs on x-rays, and painful "pinch calluses" on both big toes.  The examiner noted that there was no evidence of plantar fasciitis, and there was no degenerative arthritis of the feet on x-rays.  The examiner noted there is no physiological rationale for calcaneal spurs to be related to chondromalacia patella, knee arthritis, or altered gait.  Calcaneal spurs were noted to be frequently associated with ankylosing spondylitis.

The examiner noted that, in reference to the private July 2007 record, the Veteran does not have current evidence of osteoarthritis in the feet or of plantar fasciitis.  The examiner noted that high-arched feet is a congenital condition that is not caused by service.  While arthritis may cause altered gait, altered gait does not create arthritis.  The examiner noted that none of the foot conditions are made worse by the service-connected knee or left ankle conditions.  The examiner also noted that painful calluses developed many years after service.  Painful calluses are more related to the architecture of the foot.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the above opinions are in relative equipoise with respect to whether the Veteran has a current bilateral foot disability that is related to service or to a service-connected disability.  All of the examiners are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  All of the examiners explain the medical basis for their opinions, including through citation to findings made on physical examination of the Veteran and descriptions of the pertinent medical principles.  

The Board acknowledges that the April 2013 VA examiner has presented a rebuttal to the July 2007 private specialist's opinion.  The Board notes, however, that this rebuttal is not necessary responsive to the July 2007 specialist's findings.  Specifically, the April 2013 examiner noted an absence of x-ray evidence of arthritis and an absence of plantar fasciitis.  First, the Board notes that the July 2007 specialist's opinion does not rely on a finding of arthritis.  Rather, she essentially found that the Veteran's cavus foot architecture itself was aggravated by the Veteran's altered foot position and gait, both of which arose due to his bilateral knee surgeries.  Second, the July 2007 specialist's opinion does not mention plantar fasciitis, so the April 2013 examiner's mention of a lack of plantar fasciitis does not refute the July 2007 specialist's findings or opinion.  

In short, the Board can find no medical basis to favor one expert's opinion over another's in this case.  Therefore, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral foot disability is warranted.

C.  Stomach Disability, Other Than GERD

The Veteran has also claimed entitlement to service connection for a stomach disability, other than GERD (for which he is already service connected).  The Board finds that this claim must be denied, however, in the absence of a current chronic stomach disability other than GERD.  

The service treatment records show treatment for stomach complaints, including indications of gastritis or gastroenteritis in March 1979 September 1979, August 1980, and April 1981.  An August 1980 UGI series report notes a pertinent clinical history, operations, physical findings, and provisional diagnosis of "gastritis, abdominal pain and nausea [for] one year" was normal.  The Veteran's February 1982 separation examination report noted normal abdomen and viscera, and he denied a history of, or current, frequent indigestion or stomach, liver, or intestinal trouble in the February 1982 separation medical history report.  

Pertinent evidence on this claim includes a July 2007 private doctor's letter noting a history of peptic ulcer disease, but it notes no such current disability.  VA medical records from 2008 note a history of pancreatitis.

A January 2008 VA examination report reflects review of the record and interview and examination of the Veteran.  Based on the above, the examiner diagnosed a history of duodenitis, esophagitis, and gastritis, resolved.  The examiner noted that, although anti-inflammatories have a potential to produce erosive changes in the gastrointestinal tract, these changes readily resolve with treatment and discontinuation of the offending agent.  They do not render chronic disabling symptoms or a chronic condition, as evidenced by a recent normal endoscopy.  The examiner found that the Veteran has no current stomach condition at this time that is considered secondary to his treatment of joint pain.  

A February 2009 VA examination report, based on review of the claims file and interview and examination of the Veteran, diagnoses chronic gastritis, improved with current therapy, with functional limitations.  It was noted that stomach ulcers were associated with this diagnosis but that there was no objective evidence of peptic ulcer of the stomach or duodenum of record.  

The record also contains April 2013 VA esophageal conditions, stomach and duodenal conditions, and gallbladder and pancreas conditions examination reports.  These examination reports reflect review of the claims file and interview and examination of the Veteran.  Based on the above, the esophageal conditions examination report diagnosed GERD, but no other disabilities such as hiatal hernia.  This report notes that upper gastrointestinal radiographic studies conducted in January 2010 showed a tiny hiatal hernia without reflux, otherwise normal esophagus, stomach, and duodenum.  The examiner also noted that a February 2010 test was positive for helicobacter pylori.  The examiner also noted esophagitis was found in 2005 and resolved in 2005 with no current esophagitis.  

The April 2013 VA stomach and duodenal conditions examination report notes that the Veteran was diagnosed with a gastric ulcer in 2005, with helicobacter pylori in 2010, and with gastritis/esophagitis in 2005.  The examiner noted that helicobacter pylori was positive in February 2010, that he received antibiotic treatment, and that, on follow-up, H. pylori Ag was not detected.  The examiner also noted that the Veteran's abdominal symptoms are currently stable on omeprazole and pancrease and that there is no current evidence of stomach ulcer or gastritis.  The examiner opined that it would be purely conjectural to speculate whether the Veteran's use of NSAIDs for his knee pain aggravated his gastritis/stomach ulcer in 2005.  The examiner noted that while NSAIDs can cause gastritis or ulcer, H. pylori is also a common factor, and the Veteran was found to have H. pylori.  The examiner also noted that the Veteran also smokes, which is another aggravating factor.  The examiner also noted that, in any case, after treatment, there was no further evidence of gastritis or stomach ulcer, and the Veteran is not currently using NSAIDs.  Gastritis and stomach ulcer currently do not exist and cannot be made worse by service-connected GERD.  

The April 2013 VA gallbladder and pancreas conditions examination report notes the diagnosis of pancreatitis in 1979.  Based on review of the claims file and interview and examination of the Veteran, the examiner noted that there is no gallbladder disease during active duty or after active duty.  He noted that, during active duty, the Veteran was hospitalized for "rule out pancreatitis" and was discharged with a final diagnosis of hyperamylasemia secondary to medication.  The examiner did not know all of the medications that the Veteran had taken in the following years.  In 2007, the Veteran had intermittent mild elevation of amylase with uncertain etiology.  Extensive gastrointestinal workup showed no convincing evidence of chronic pancreatitis, but abdominal pain symptoms appeared empirically improved with pancrease supplementation.  The examiner noted it is possible the Veteran has some pancreatic insufficiency or a mild form of pancreatitis.  In any case, the examiner opined, it is not likely related to the transient hyperamylasemia during service, which resolved after discontinuation of the medication that was causing the hyperamylasemia.  The examiner also found it was not likely related to or made worse by the service-connected GERD, which is controlled on omeprazole.  

Based on the above, the Board finds that service connection for a stomach disability, other than esophageal reflux disease, to include as secondary to service-connected left and right knee disabilities, is not warranted, as the most probative evidence of record reflects that the Veteran does not have a current, chronic stomach disability other than GERD.  

There is no competent medical opinion of record showing a current ulcer diagnosis.  While the February 2009 VA examination report diagnoses chronic gastritis, multiple prior and subsequent medical opinions offer explanations that include citation to the facts of the Veteran's case and pertinent medical principles to justify finding that the Veteran's gastritis is not, in fact, chronic.  

Likewise, a preponderance of the evidence is against finding a current diagnosis of a chronic disability of the pancreas.  The most probative evidence of record as described above reflects that the Veteran does not have a current chronic disability of the pancreas and that, in any event, he did not experience complaints related to his pancreas during service.  Therefore, no current pancreas symptomatology has been linked to service. 

Furthermore, the medical evidence of record makes no link between a current, chronic stomach disability and the medication the Veteran has taken for his service-connected musculoskeletal disabilities. 

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who believes that he suffers from a stomach disability other than GERD that is related to service or to medication he has taken for service-connected knee disabilities.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran, while a layperson, is competent to report experiencing stomach complaints.  However, he is not competent to offer testimony on a complex medical question, such as attributing stomach symptomatology to a disability other than his current GERD.  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current stomach disability other than GERD, to include as secondary to medication taken for service-connected left and right knee disabilities.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a stomach disability, other than esophageal reflux disease, is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the patella-femoral joint of the left knee, is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the patella-femoral joint of the right knee, is denied.

Entitlement to service connection for a left foot disability, to include a disability manifested by plantar and dorsal calcaneal spurs of the left foot, is granted.

Entitlement to service connection for a right foot disability, to include a disability manifested by plantar and dorsal calcaneal spurs of the right foot, is granted.

Entitlement to service connection for a stomach disability, other than esophageal reflux disease, to include as secondary to service-connected left and right knee disabilities, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for left and right hip disabilities, which he contends are either related to his in-service duties or to his service-connected bilateral knee disabilities.  The record reflects that the Veteran was an aircraft mechanic during service, and that his duties involved a lot of crawling and stooping.  He has also reported that he may have injured his hip when he fell on an airplane wing in service.

The Board notes that, while the record does contain etiology opinions with respect to direct service connection, that these opinions are based on an inaccurate factual predicate.  Specifically, the January 2008 and June 2010 examination reports place the onset of the Veteran's hip symptoms to the late 1990s.

The Board notes, however, that a February 1981 service treatment record describes the Veteran as having had low back pain since he fell on his back 1.5 years earlier and noting that his treatment goals were to increase intervertebral mobility of the lumbar spine and to stretch out tight hip musculature.  Post-service medical records also contain multiple reports of hip pain in the late 1980s, including in an April 1987 lay statement in which he reported that he experiences hip soreness, noting that "[a]t times limping on my legs trying to cut down on the pain also then makes my hips sore."  In addition, a March 1989 VA examination report notes that the Veteran has painful hips and that he was treated for these symptoms in 1988.  

In light of the above, the Board finds it necessary to remand these claims for a new etiology opinion concerning the question of direct service connection.

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.  

Finally, the claim for TDIU is inextricably intertwined with the claims of entitlement to service connection for left and right hip disabilities.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the hip disability claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding VA medical records and associate these records with the claims folder.

2.  Following completion of the above, the claims file should be sent to an appropriate VA examiner to provide an opinion on the question below.  If the examiner finds that a new VA examination is necessary in order to provide the requested opinion, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Please opine as to (1) whether it is at least as likely as not (50 percent probability or more) that any current left or right hip disorder had its onset during service, or was otherwise caused by or related to any incident or injury of service.  (2) Whether it is at least as likely as not (50 percent probability or more) that any current left or right hip disorder was either caused, or permanently worsened beyond its normal progress (i.e., aggravated), by the Veteran's service-connected degenerative joint disease of the patella-femoral joint of the right and/or left knee.  In offering these opinions, the examiner must address the February 1981 service treatment record reflecting that the Veteran was instructed to stretch out his tight hip musculature when seeking treatment for back pain.  The examiner should also address the Veteran's post-service reports of hip pain, the earliest of these records being from April 1987.

Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, again review the record, to include the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


